Case 2:20-cv-10627-KM-ESK Document 12-2 Filed 10/02/20 Page 1 of 3 PageID: 94




 Steven L. Penaro
 Alston & Bird LLP
 90 Park Avenue
 New York, NY 10016
 Telephone: (212) 210-9400
 steve.penaro@alston.com

 Counselfor Defendants

                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY



  MedWell LLC, a limited liability company

           Plaintiff,

  v.
                                                       Case No. 2:20-cv-10627-KM-ESK
  CIGNA Corporation; CIGNA Health and
  Life Insurance Company; CIGNA
  Healthcare of New Jersey, Inc.;                      Document Filed Electronically
  Connecticut General Life Insurance
  Company; John Does and Jane Does 1-20;               DECLARATION OF KELSEY L.
  and XYZ Corporations and ABC                         KINGSBERY, ESQ. IN SUPPORT OF
  Partnerships 1-20,                                   APPLICATION TO APPEAR
                                                       PRO HAC VICE
           Defendants.



       I, KELSEY L. KINGSBERY, file this application to appear pro hac vice before the United

 States District Court, District of New Jersey.

       1. My full name is Kelsey Louise Kingsbery.

       2. I am an attorney with the law firm of Alston & Bird LLP.

       3. My office address, telephone number, fax number and e-mail address are as follows:

                  555 Fayetteville Street, Suite 600
                  Raleigh, NC 27601
                  Telephone: 919-862-2227
                  Facsimile: 919-862-2260



 LEGAL02/40039530v1
Case 2:20-cv-10627-KM-ESK Document 12-2 Filed 10/02/20 Page 2 of 3 PageID: 95




                  kelsey.kingsbery@alston.com

     4. I have been retained as a member of the above-mentioned firm by Defendants Cigna

          Corporation, Cigna Health and Life Insurance Company, Cigna Healthcare of New Jersey,

          Inc., and Connecticut General Life Insurance Company (together, "Cigna" or

          "Defendants"), to provide legal representation in this case.

     5. I am a member in good standing of the following courts and have never been disbarred or

          suspended and no disciplinary proceeding is currently pending against me:

              a. State Bar of North Carolina — Admitted 2017
                 217 East Edenton Street
                 Raleigh, NC 27601

              b. State Bar of Illinois — Admitted 2013
                 424 S. Second Street
                 Springfield, IL 62701

              c. North Carolina Court of Appeals —Admitted 2017
                 1 West Morgan Street
                 Raleigh, NC 27601

              d. North Carolina Supreme Court — Admitted 2017
                 2 East Morgan Street
                 Raleigh, NC 27601

              e. United States District Court — Eastern District of North Carolina — Admitted 2017
                 Clerk of Court
                 310 New Bern Avenue
                 Raleigh, NC 27601

              f. United States District Court — Middle District of North Carolina — Admitted 2017
                 Clerk of Court
                 324 West Market Street, Suite 247
                 Greensboro, NC 27401

              g. United States District Court — Western District of North Carolina — Admitted 2019
                 Clerk of Court
                 401 West Trade Street, Room 210
                 Charlotte, NC 28202

              h. United States District Court — Eastern District of Michigan — Admitted 2016
                 Clerk of Court

                                                    2
  LEGAL02/40039530v1
Case 2:20-cv-10627-KM-ESK Document 12-2 Filed 10/02/20 Page 3 of 3 PageID: 96




                 231 West Lafayette Boulevard
                 Detroit, MI 48226

             i. Ninth Circuit Court of Appeals — Admitted 2016
                Clerk's Office
                95 Seventh Street
                San Francisco, CA 94103

                 United States District Court — Northern District of Illinois — Admitted 2014
                 Clerk of Court
                 219 South Dearborn Street, Suite 2050
                 Chicago, IL 60604

     6. I have not been the subject of a grievance proceeding or an involuntary removal proceeding

         while a member of the bar of any state or federal court.

     7. I designate Steven L. Penaro, Esq., of Alston & Bird LLP as counsel of record to assist me

         in this case. Mr. Penaro's office address, e-mail address, telephone number and fax number

         are as follows: 90 Park Avenue, New York, NY 10016; Telephone: (212) 210-9400; Fax:

         (212) 210-9444; Email: steve.penaro@alston.com.

     8. I shall abide by all Court rules, including local and disciplinary rules, in my representation

         of Cigna.

     9. I agree to pay the Clerk's fee and the appropriate fees for the client fund and agree to abide

         by L. Civ. R. 101.1(c).



 Dated: September 28, 2020



                                               Kelsey L. Kingsbery, Esq.




                                                  3
 LEGAL02/40039530v1
